9*6-/5
                                ELECTRONIC RECORD




COA #      12-14-00185-CR                        OFFENSE:       19.03


           Jonathan Baker v. The State of
STYLE:     Texas                                 COUNTY:        Dallas

COA DISPOSITION:       MODIFY AFFIRM             TRIAL COURT:   283rd District Court


DATE: 6/30/2015                   Publish: NO    TCCASE#:       F-1300422-T




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Jonathan Baker v. The State of Texas       CCA#:
                                                                     qfcfc-/5
         APPF.LLAA/T^                 Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:     /V   ////W                                 SIGNED:                           PC:_

JUDGE:                                               PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD